IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL           :   No. 2839 Disciplinary Docket No. 3
                                          :
                      Petitioner          :   No. 93 DB 2021
                                          :
                v.                        :   Attorney Registration No. 92129
                                          :
                                          :   (Franklin County)
 WILLIAM SCOTT ARNOULT,                   :
                                          :
                     Respondent           :


                                       ORDER



PER CURIAM:



      AND NOW, this 15th day of December, 2021, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and William Scott Arnoult is suspended

on consent from the Bar of this Commonwealth for a period of two years. Respondent

shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary

Board. See Pa.R.D.E. 208(g).